                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHARLES BAIRD, et al.,                         Case No. 17-cv-01892-HSG
                                   8                      Plaintiffs,                      ORDER AMENDING CASE
                                                                                           SCHEDULE
                                   9               v.
                                                                                           Re: Dkt. No. 161
                                  10        BLACKROCK INSTITUTIONAL TRUST
                                            COMPANY, N.A., et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties submitted a stipulation on September 17, 2018 seeking to modify the case

                                  15   schedule. Dkt. No. 161. Having considered the parties’ stipulation, the Court SETS the following

                                  16   deadlines pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  17
                                                                       Event                                   Court Deadline
                                  18
                                            Close of Fact Discovery (excluding discovery allowed by           December 21, 2018
                                  19        the Court related to one of the pending discovery
                                            disputes)
                                  20        Opening expert reports on class certification issues              January 14, 2019
                                            Rebuttal expert reports on class certification issues             January 29, 2019
                                  21        Close of expert discovery on class certification issues          February 28, 2019
                                  22        Motion for class certification                                     March 28, 2019
                                            Opposition to class certification motion                           April 26, 2019
                                  23        Reply in support of class certification motion                      May 14, 2019
                                            Class certification hearing                                   June 6, 2019 at 2:00 p.m.
                                  24
                                       //
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   3   Standing Order. This order terminates Docket Number 161.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 10/11/2018

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
